Title: To Thomas Jefferson from Pseudonym: "Anti-Bonaparte", 4 March 1808
From: Pseudonym: “Anti-Bonaparte”
To: Jefferson, Thomas


                  
                      
                     Cowardly Emperour 
                     
                     
                        4 Mch 1808
                     
                  
                  Enclosed receive a true Statement of the feelings of your Subjects & after due reflection if you have not remorse of Conscience thou hast none.
                  Thy Friend
                  
                  
                     Anti-Bonaparte 
                     
                  
                  
                     The Ship Packet has just arrived Passage 34 ds. from Liverpool
                  
                  
                     J.S.
                  
               